ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_03_EN.txt. 345

SEPARATE OPINION OF JUDGE HIGGINS

Discretionary power of the Court concerning sequence in which it settles
issues before it — Sufficiently precise character of a dispute — Whether exist-
ence of a dispute under Article 38 of the Statute — Court’s powers proprio
motu regarding objections to jurisdiction.

As is recalled in the first paragraph of the Court’s Judgment, Cam-
eroon on 29 March 1994 instituted proceedings against Nigeria in respect
of a dispute “relatfing] essentially to the question of sovereignty over the
Bakassi Peninsula”. Cameroon recalled in its Application that the delimi-
tation of its maritime boundary with Nigeria had been partial and the
two Parties had been unable to complete it. It accordingly requested the
Court, “in order to avoid further incidents between the two countries, ...
to determine the course of the maritime boundary between the two States
beyond the line fixed in 1975”.

Nigeria, in its seventh preliminary objection, stated:

“There is no legal dispute concerning delimitation of the maritime
boundary between the two Parties which is at the present time
appropriate for resolution by the Court, for the following reasons:

(1) no determination of a maritime boundary is possible prior to the
determination of title in respect of the Bakassi Peninsula;

(2) at the juncture where there is a determination of the question of
title over the Bakassi Peninsula, the issues of maritime delimita-
tion will not be admissible in the absence of sufficient action by
the Parties, on a footing of equality, to effect a delimitation ‘by

9099

agreement on the basis of international law’.

In its written pleadings Nigeria advanced certain arguments to support
this preliminary objection. These were further developed and elaborated
in oral argument before the Court. As the Court recounts at para-
graphs 104 to 108 of its Judgment, Nigeria contended that as determina-
tion of title to the Bakassi Peninsula must precede a delimitation of the
maritime boundary, a claim as to the latter was inadmissible. Nigeria also
stated that there had been no negotiations on any delimitation beyond
the point identified as “G” in Caméroon’s proposed maritime frontier
line.

The Court recalls Cameroon’s responses to these points at para-
graph 105 and it has rendered its judgment on them at paragraphs 106 to

74
346 LAND AND MARITIME BOUNDARY (SEP. OP. HIGGINS)

110. I am essentially in agreement with what it says in paragraphs 106 to
109 but not in paragraph 110.

There is an aspect related to the first limb of Nigeria’s objection which
seems to me important. I refer to the question of whether there is, in fact
and in law, a dispute relating to the maritime zones of Cameroon and
Nigeria out to the limit of their respective jurisdictions. Nigeria, in its
written and oral pleadings on its seventh preliminary objection, has
focused on the alleged absence of relevant negotiations. It contends that
as a matter of general international law and by virtue of Articles 74 and
83 of the United Nations Convention on the Law of the Sea, a State must
negotiate its maritime boundary and not impose it unilaterally and that
the Court thus lacks jurisdiction and/or the claim on maritime delimita-
tion is inadmissible. But it may be that the real relevance of the issue of
negotiation lies rather in providing an indication as to whether a dispute
exists at all over this matter. This, rather than whether negotiation is a
“free standing” pre-condition for bringing a claim on a maritime bound-
ary, seems to me the real issue.

In its Application Cameroon states its purpose in seeking the maritime
delimitation as the avoidance of further incidents. The Court has not
been informed of any maritime “incidents” beyond the territorial seas.
Further, paragraph 20 (f) of its original Application, is in the following
terms:

“In order to prevent any dispute arising between the two States
concerning their maritime boundary, the Republic of Cameroon
requests the Court to proceed to prolong the course of its maritime
boundary with the Federal Republic of Nigeria up to the limit of the
maritime zones which international law places under their respective
jurisdictions.” (Emphasis added.)

Whose fault it was that no agreement had been reached beyond point
G, and whether the record shows that it was because of Nigeria’s change
of position on the Maroua Declaration or because both sides accepted
that delimitation beyond G should be on a multilateral basis in order to
take account of the interest of other States in the region, is in a sense
beside the point. These matters, which assume a certain importance if the
key issue is whether there is a duty to negotiate before bringing a mari-
time delimitation claim (and if so, whether this is a preliminary or sub-
stantive matter), become less pertinent if the real preliminary issue is
whether a dispute exists between the parties as to the maritime boundary
out to the limit of their respective jurisdictions.

An initial question that I have carefully considered is as to whether it is
appropriate to be concerned about this issue at all, given that Nigeria has
not chosen to advance the point in these terms. Although the Court

75
347 LAND AND MARITIME BOUNDARY (SEP. OP. HIGGINS)

always may raise points of law proprio motu, it is in principle for a
respondent State to decide what points of jurisdiction and inadmissibility
it wishes to advance. If a State is willing to accept the Court’s jurisdiction
in regard to a matter, it is generally not for the Court — its entitlement to
raise points proprio motu notwithstanding — to raise further jurisdic-
tional objections. However, I think that an exception to this principle
exists where the matter relates to the requirements of Article 38 of the
Statute. Article 38 is not a clause to be accepted or waived by respon-
dents at will. It prescribes the fundamental conditions for the Court to be
able to exercise its jurisdiction. And it is there that the Court’s function is
described as “to decide in accordance with international law such dis-
putes as are submitted to it”.

The Court must always therefore itself be satisfied that a dispute exists.
The Court has recalled, when pronouncing upon Nigeria’s fifth prelimi-
nary objection, the various legal requirements elaborated in its case-law
on the question of the existence of a dispute (see Judgment, paras. 87-89,
above). It is not necessary to repeat them here. But in my view these legal
requirements should have been systematically tested in relation to the
seventh preliminary objection and not just in relation to the fifth.

The record shows that it was intended by the Parties that their entire
maritime frontier should be delimited. There were some discussions about
the totality of such a frontier, even going beyond what came to be agreed
up to point G. At the same time, the specific line that was negotiated and
agreed upon, in 1975, was the line to point G. Nigeria has informed the
Court, and Cameroon has not denied, that “the very first time Nigeria
saw [Cameroon’s claim] line, or indeed any Cameroon continental shelf
or EEZ claim line, was when it received the Cameroon Memorial”
(CR 98/2, p. 40).

Nigeria resiled from the Maroua Declaration and the record shows
that meetings held at the Joint Expert level were understandably pre-
occupied with the legal status of that Declaration. The information
provided to the Court also shows that there had been an intention
that progress beyond point G should be on a multilateral basis, given
the proximity, in particular, of Equatorial Guinea beyond that point.
Possible ways to engage Equatorial Guinea in discussions had been can-
vassed.

It matters not whether the failure to reach agreement beyond point G
was due primarily to the dispute over the status of the Maroua Declara-
tion; or difficulties in engaging the interest of Equatorial Guinea in the
delimitation; or what Cameroon terms the invasion of the Bakassi Penin-
sula by Nigeria in December 1993. Nor is it legally pertinent that the
Parties entered into negotiations with a view to regulating the whole of
the boundary, or even that there were some discussions about the frontier
beyond point G. These elements are indeed relevant to the issue as

76
348 LAND AND MARITIME BOUNDARY (SEP. OP. HIGGINS)

formulated by the Parties — namely, whether there is an obligation to
negotiate before bringing a maritime boundary claim to the Court, and
if so, if that is a procedural or substantive matter, and if the former, to
whom fault may be attributed and whether there are circumstances in
which negotiations became impossible and thus legally unnecessary.

But whether there exists a dispute or not is a different question and is
“a matter for objective determination” (Interpretation of Peace Treaties
with Bulgaria, Hungary and Romania, First Phase, Advisory Opinion,
LC J. Reports 1950, p. 74). Quite different elements from those the
Parties have debated apply. There has to be a “claim of one party [that]
is positively opposed by the other” (South West Africa cases, Preliminary
Objections, Judgment, I. C.J. Reports 1962, p. 328). It is not sufficient for
this purpose to say that as the Bakassi Peninsula is disputed, it necessar-
ily follows that the maritime boundary is in dispute. And, in contrast to
the position with regard to the land boundary, there is (beyond point G)
no existing treaty line which constitutes the claim of one Party and which
the other Party — even by implication — appears not to accept. No
specific claim line beyond point G had, before the institution of these
proceedings, been advanced by Cameroon and rejected by Nigeria.

The fact that Nigeria and Cameroon have not been able to have
detailed negotiations, still less agreement, beyond point G does not mean
that there exists a dispute over H to K. Indeed, Nigeria has offered no
opinion on where the line should run after point G.

What the Court will decide on the merits as to title over the Bakassi
Peninsula will inevitably have implications for the drawing of the mari-
time boundary out to the limits of the jurisdiction of the two States. This
is so whether the decision would favour Cameroon or Nigeria. The Court
has no way to know whether any specific line that might, as a conse-
quence, be proposed by one Party would be accepted or rejected by the
other. The point is not that a maritime boundary cannot be drawn before
the territorial title to Bakassi is determined and, as Nigeria contends, a
request to the Court to determine the line must be rejected as inadmis-
sible. As the Court correctly says, the handling of the territorial and mari-
time elements would be within its own discretion and cannot be the basis
of a preliminary objection (Judgment, para. 106). The point rather is that
the claim as formulated in Cameroon’s Application at paragraph 20 ff)
is unattached to a defined dispute and thus also lacks a certain reality.

77
349 LAND AND MARITIME BOUNDARY (SEP. OP. HIGGINS)

Nor can it be the case that where there is jurisdiction over a territorial
dispute, and the parties have in consequence (and perhaps also for other
reasons) not been able to agree a maritime boundary, there is ipso facto
and without need to show anything more, a dispute over the entirety of
their maritime boundary to the limits permitted under international law.
Such a contention — had it been formulated this way — would both have
been inconsistent with the Court’s jurisprudence on the concept of a dis-
pute for purposes of Article 38 of the Statute, and have disturbing policy
implications.

It is because paragraph 110 has not satisfied me on this matter, and
notwithstanding my agreement with the rest of what the Judgment has to
say on Nigeria’s seventh preliminary objection, that I have had to vote
against paragraph 1 (g) of the dispositif.

As I believe the Court presently has no jurisdiction over the question
of maritime delimitation beyond point G, Nigeria’s eighth preliminary
objection thus becomes without purpose and falls away, and the Court’s
response to it too. It is for that reason, and that reason only, that I have
voted against paragraph 2 of the dispositif. My views on the seventh pre-
liminary objection have certain consequences for the eighth. But I do
not otherwise disagree with what the Court has to say at paragraphs 115
to 117.

(Signed) Rosalyn Hicans.

78
